Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 1 of 7 Page ID #:1647




  1    David Azar (SBN 218319)
       MILBERG PHILLIPS GROSSMAN LLP
  2    16755 Von Karman Avenue, Suite 200
  3    Irvine, CA 92606
       Tel: (212) 594-5300
  4    dazar@milberg.com
  5
       Alex R. Straus (SBN 321366)
  6    GREG COLEMAN LAW PC
  7    16748 McCormick Street
       Los Angeles, CA 91436
  8    Tel: (917) 471-1894
  9    Fax: (865) 522-0049
       alex@gregcolemanlaw.com
 10
 11
       Attorneys for the Plaintiffs
 12
       *additional attorneys appear in signature
 13
 14
                         UNITED STATES DISTRICT COURT
 15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
 16
 17    MATTHEW AJZENMAN; SUSAN                         Case No.: 2:20-cv-03643-DSF-JEM
       TERRY-BAZER; BENNY WONG;
 18
       ALEX CANELA, JEREMY
 19    WOOLLEY; AMANDA WOOLLEY;                        PLAINTIFFS’ NOTICE OF
       ANNE BERGER; and KRYSTAL                        SUPPLEMENTAL AUTHORITY
 20
       MOYER, on behalf of themselves and              IN SUPPORT OF THEIR
 21    all others who are similarly situated,          OPPOSITIONS TO
                                                       DEFENDANTS’ MOTIONS TO
 22
                                  Plaintiffs,          DISMISS OR, IN THE
 23                                                    ALTERNATIVE, TO COMPEL
           v.                                          ARBITRATION
 24
 25    OFFICE OF THE COMMISSIONER
       OF BASEBALL, an unincorporated
 26
       association doing business as MAJOR
 27    LEAGUE BASEBALL, ROBERT D.
 28    MANFRED, JR.; AZPB Limited
      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                   1
Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 2 of 7 Page ID #:1648



       Partnership; AZPB I, INC; ATLANTA
  1
       NATIONAL LEAGUE BASEBALL
  2    CLUB INC.; ATLANTA NATIONAL
       LEAGUE BASEBALL CLUB, LLC;
  3
       BALTIMORE ORIOLES LIMITED
  4    PARTNERSHIP; BALTIMORE
       ORIOLES INC; BALTIMORE
  5
       BASEBALL CLUB INC.; BOSTON
  6    RED SOX BASEBALL CLUB
       LIMITED PARTNERSHIP; FENWAY
  7
       SPORTS GROUP LLC; NEW
  8    ENGLAND SPORTS VENTURES,
       LLC; CHICAGO CUBS BASEBALL
  9
       CLUB, LLC; CHICAGO WHITE SOX
 10    LTD.; CHISOX CORP.; THE
       CINCINNATI REDS, LLC;
 11
       CLEVELAND INDIANS BASEBALL
 12    COMPANY LP; COLORADO
       BASEBALL PARTNERSHIP;
 13
       COLORADO ROCKIES BASEBALL
 14    CLUB, LTD.; OLYMPIA
 15    ENTERTAINMENT, INC.; DETROIT
       TIGERS, INC.; CRANE CAPITAL
 16    GROUP; HOUSTON ASTROS INC.;
 17    HOUSTON ASTROS LLC; KANSAS
       CITY ROYALS BASEBALL CORP.;
 18    KANSAS CITY ROYALS
 19    BASEBALL CLUB, INC.; ANGELS
       BASEBALL LP; MORENO
 20    BASEBALL LP; GUGGENHEIM
 21    BASEBALL MANAGEMENT LLC;
       LOS ANGELES DODGERS, INC.;
 22    MIAMI MARLINS L.P.; MIAMI
 23    MARLINS, INC.; MILWAUKEE
       BREWERS BASEBALL CLUB, INC.;
 24    MILWAUKEE BREWERS
 25    HOLDINGS LLC; MINNESOTA
       TWINS, LLC; STERLING
 26    DOUBLEDAY ENTERPRISES LP;
 27    METS PARTNERS INC.; NEW YORK
       YANKEES PARTNERSHIP;
 28
      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                   2
Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 3 of 7 Page ID #:1649



       YANKEE GLOBAL ENTERPRISES
  1
       LLC; ATHLETICS INVESTMENT
  2    GROUP LLC.; PHILLIES LP;
       PITTSBURGH ASSOCIATES LP;
  3
       PITTSBURGH BASEBALL, INC.;
  4    PADRES, L.P.; SAN FRANCISCO
       BASEBALL ASSOCIATES L.P.; THE
  5
       BASEBALL CLUB OF SEATTLE
  6    LLLP; BASEBALL OF SEATTLE
       INC.; ST. LOUIS CARDINALS LLC;
  7
       ST. LOUIS NATIONAL BASEBALL
  8    CLUB INC.; TAMPA BAY DEVIL
       RAYS LTD.; RANGERS BASEBALL
  9
       EXPRESS LLC; ROGERS BLUE
 10    JAYS BASEBALL PARTNERSHIP;
       TORONTO BLUE JAYS BASEBALL
 11
       LTD; WASHINGTON NATIONALS
 12    BASEBALL CLUB LLC;
       TICKETMASTER LLC; LIVE
 13
       NATION WORLDWIDE, INC.; LIVE
 14    NATION ENTERTAINMENT, INC.;
 15    STUBHUB, INC.; LAST MINUTE
       TRANSACTIONS, INC.; and JOHN
 16    DOE CORPORATIONS 1-75,
 17
                                  Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                   3
Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 4 of 7 Page ID #:1650




  1         Plaintiffs respectfully submit this Notice of Supplemental Authority in
  2   support of their Oppositions to Defendants’ pending Motions to Dismiss and/or
  3
      Motions to Compel Arbitration. In particular, Plaintiffs submit this Notice of
  4
  5   Supplemental Authority in support of: (1) Plaintiff Terry-Bazer’s Opposition to the
  6   Ticketmaster Defendants’ Motion to Compel Arbitration, ECF No. 82; (2)
  7
      Plaintiffs’ Memorandum of Points and Authorities in Opposition to Ticketmaster
  8
  9   and Live Nation’s Motion to Dismiss, ECF No. 84; (3) Plaintiffs Alex Canela and
 10   Amanda Woolley’s Opposition to the Stubhub Defendants’ Motion to Compel
 11
      Arbitration, ECF No. 85; (4) Plaintiffs’ Memorandum of Points and Authorities in
 12
 13   Opposition to Stubhub and Last Minute Transaction’s Motion to Dismiss, ECF No.
 14
      87; (5) Plaintiffs’ Response in Opposition to Motion to Dismiss or, in the
 15
      Alternative, to Compel Arbitration, on Behalf of Athletics Investment Group LLC
 16
 17   and San Francisco Baseball Associates, L.P., ECF No. 98; and (6) Corrected
 18
      Plaintiffs’ Response in Opposition to Defendants’ Motion to Dismiss Claims
 19
 20   Against Office of the Commissioner et al. for Lack of Jurisdiction, ECF No. 99. 1

 21
 22
      1 These motions and related oppositions are scheduled for two separate hearings.
 23
      The Stubhub, Last Minute Transaction, and Ticketmaster Defendants’ Motions to
 24   Dismiss and/or Motions to Compel Arbitration (ECF Nos. 61, 65, 68, and 70) are
      scheduled for a hearing on September 14, 2020, at 1:30 p.m. The Baseball
 25
      Defendants’ Motions to Dismiss and/or Motions to Compel Arbitration (ECF Nos.
 26   77-78) are scheduled for a hearing on October 5, 2020, at 1:30 p.m. A separate
      motion, the Baseball Defendants’ Motion to Stay Discovery (ECF No. 79), is also
 27
      scheduled for a hearing on October 5, 2020, at 1:30 p.m.
 28
      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                   4
Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 5 of 7 Page ID #:1651



              In Berman v. Freedom Financial Network, LLC, No. 18-cv-01060-YGR,
  1
  2   2020 U.S. Dist. LEXIS 160406 (N.D. Cal. Sept. 1, 2020), the court denied the
  3
      defendants’ motion to compel arbitration. Id. at *2. The Berman court considered
  4
      whether an arbitration agreement had been formed through various links presented
  5
  6   on a website and ultimately determined that no arbitration agreement existed. Id. at
  7
      *2-9.
  8
              The court’s opinion in Berman is relevant to the arguments Plaintiffs raise in
  9
 10   their Oppositions to Defendants’ Motions to Dismiss and/or Motions to Compel
 11
      Arbitration. A copy of the Berman opinion is attached.
 12
 13
      DATED: September 8, 2020
 14                                            Respectfully submitted,
 15
                                               /s/ Alex R. Straus
 16                                            Alex R. Straus (SBN 321366)
 17                                            GREG COLEMAN LAW PC
                                               16748 McCormick Street
 18                                            Los Angeles, CA 91436
 19                                            Tel: (917) 471-1894
                                               Fax: (865) 522-0049
 20                                            alex@gregcolemanlaw.com
 21
                                               William A. Ladnier (SBN 330334)
 22                                            GREG COLEMAN LAW PC
 23                                            800 S. Gay Street, Suite 1100
                                               Knoxville, TN 37929
 24                                            Tel: (865) 247-0080
 25                                            Fax: (865) 522-0049
                                               will@gregcolemanlaw.com
 26
 27
 28
      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                    5
Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 6 of 7 Page ID #:1652




  1
  2                                            David Azar (SBN 218319)
                                               MILBERG PHILLIPS GROSSMAN LLP
  3
                                               16755 Von Karman Avenue, Suite 200
  4                                            Irvine, CA 92606
                                               Tel: (212) 594-5300
  5
                                               dazar@milberg.com
  6
                                               Marc Grossman (admitted pro hac vice)
  7
                                               Peggy J. Wedgworth (admitted pro hac vice)
  8                                            Andrei V. Rado (admitted pro hac vice)
                                               Blake Yagman (admitted pro hac vice)
  9
                                               Michael A. Acciavatti (admitted pro hac vice)
 10                                            MILBERG PHILLIPS GROSSMAN LLP
                                               One Pennsylvania Plaza, Suite 1920
 11
                                               New York, NY 10119
 12                                            Tel: (212) 594-5300
                                               mgrossman@milberg.com
 13
                                               pwedgworth@milberg.com
 14                                            arado@milberg.com
 15                                            byagman@milberg.com
                                               macciavatti@milberg.com
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                   6
Case 2:20-cv-03643-DSF-JEM Document 100 Filed 09/08/20 Page 7 of 7 Page ID #:1653



  1
                                CERTIFICATE OF SERVICE
  2
  3
      The undersigned certifies that on this 8th day of September, a copy of
  4
  5 PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
  6 THEIR OPPOSITIONS TO DEFENDANTS’ MOTIONS TO DISMISS OR, IN
  7
    THE ALTERNATIVE, TO COMPEL ARBITRATION was filed electronically
  8
  9 with the Clerk of Court using the CM/ECF system which will send notification of
 10 the filing to all counsel of record.
 11
 12
 13                                              /s/ Alex R. Straus
                                                 Alex R. Straus
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF THEIR OPPOSITIONS TO
      DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO COMPEL ARBITRATION
      Case No.: 2:20-cv-03643-DSF-JEM                                                   7
